THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

 

MICHAEL DIFRANCESCO and
ASHLEY DAVIS,

Case No. CV-17-66-BU-SEH
Plaintiffs,

V.
ORDER GRANTING
MOTION TO STAY ALL
PROCEEDINGS

TIM FOX, in his official capacity as
Attorney General of Montana;

SARAH GARCIA, in her official capacity
as Administrator of the Motor Vehicle
Division; and

MICHELE SNOWBERGER, in her
official capacity as Bureau Chief of the
Driver Services Bureau,

Defendants.

a ee ee ee ee ae ae ae ae ae ae a _ ae_ a_

 

Plaintiffs’ Unopposed Motion to Stay All Proceedings! for thirty days, in light
of the enactment by the Montana Legislature and signing into law by Governor Steve
Bullock of HB 217, is GRANTED.

DATED this_/S “day of May, 2019.

br $y Maditon

SAM E. HADDON
United States District Judge

 

' Doc. 81.
